[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION  ON MOTION TO STRIKE #114
Defendants move to strike the second and third counts of plaintiffs' complaint dated August 26, 1997.
Said counts should be stricken because each count alleges a violation of CUTPA based on the claim that the defendant was negligent or reckless in the representation of clients in a legal capacity not in "the entrepreneurial or commercial aspects of the profession of law." Jackson v. R.G. Whipple, Inc., 225C705, 731.
    ". . . [O]nly the entrepreneurial aspects of the practice of law are covered by CUTPA." Haynes v. Yale New Haven Hospital, 243C 17, 34. See also Jackson v. R.G. Whipple, Inc., 225C705;  Larsen Chesley Realty Co. v. Larsen, 232 Cow. 480."
Accordingly the motion to strike is granted.
Fracasse, J.